Opinion by
Oliver, C. J.
From an examination of the record the court found that, at the time of entry, neither the petitioner nor its broker had knowledge of a higher price for the merchandise than that at which it was entered. When, after entry, and before final appraisement, the broker learned of an advance in price for the goods, he waited for permission from the examiner to amend the entry in *336accordance with the value determined by the examiner, as had been the practice in the past. Inasmuch as the examiner was ill at the time, appraisement was made before the entrant could amend. It was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.